REJOINDER
Claim 11 is allowable. The restriction requirement between species II.A.1-2 and II.B.1-2, as set forth in the Office action mailed on October 14, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 14, 2021 is partially withdrawn. Claims 12 and 15, directed to the three-dimensional In-Silicon energy storage device of claim 11 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 1-10, directed to a method remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Leslie S. Szivos on February 15, 2022.
The application has been amended as follows: 
Claims 1-10: cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the specifically configured in-silicon energy storage device, specifically:
the claimed three dimensional (3D) In-Silicon energy storage device of claim 1, wherein a 3D trench is present in both a dielectric material layer and a silicon-based substrate, and a dielectric material spacer is present in said trench and located on a sidewall of both the dielectric material layer and the silicon-based substrate, such that the dielectric material spacer has a surface that contacts a first portion of a sub-surface of the silicon-based substrate,
wherein active energy storage device materials located laterally adjacent to the dielectric material spacer that is present in the at least one 3D trench and on the dielectric material layer, and,
wherein one of the active energy storage device materials is in direct physical contact with a second portion of the sub-surface of the silicon-based substrate.

See also e.g. Figure 8.

Further, while the prior art teaches a dielectric material spacer that lines the surfaces of 3D trench that is within both a dielectric material layer and a direct physical contact with the silicon-based substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723